DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 02 November 2022.
Claims 1-2, 10-11 and 19-20 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 02 November 2022 have been fully considered but they are not persuasive.
Claim Objections
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).
Claim Rejections Under 35 U.S.C. §112
Applicant has taken Examiner’s suggestion regarding the §112 rejection with regards to the retrieving limitation in the independent claims, however applicant’s amended feature(s) in regards to the transforming step contain the same wording as used prior. Additionally, applicant has not amended the similarly offending language in Claims 8 and 18. Accordingly, Examiner retains the corresponding rejection for the offending claims.
Claim Rejections Under §101
Applicant argues that the claims recite features necessarily rooted in technology that solve a technical problem associated with quickly and accurately evaluating transactions for validity while maintaining stable transaction processing platforms. Applicant further cites several limitations that they assert do not recite a judicial exception. Examiner respectfully disagrees with applicant’s analysis. Many of the limitations applicant cites are not asserted by the Examiner as reciting a judicial exception as further detailed in the 101 analysis below but also do not integrate the recited judicial exception into a practical application (see the analysis for further detail). Regarding those limitations which Examiner does identify as reciting the noted judicial exception examiner notes the following: Applicant argues that the instant claim limitation(s) recited must fall within a particular definition or particular example of an abstract idea in order to recite an abstract idea. The 2019 PEG does not require citations to court cases, 
“In Prong One, examiners evaluate whether the claim recites a judicial exception.[20] This prong is similar to procedures in prior guidance except that when determining if a claim recites an abstract idea, examiners now refer to the subject matter groupings of abstract ideas in Section I instead of comparing the claimed concept to the USPTO's prior “Eligibility Quick Reference Sheet Identifying Abstract Ideas.”” (2019 PEG, page 54, column 1)

Furthermore the 2019 PEG is an incorporation of the results of many cases that have been held in regard to subject matter eligibility. 
“These revised patent examination procedures are designed to more accurately and consistently identify claims that recite a practical application of a judicial exception (and thus are not ‘‘directed to’’ a judicial exception), thereby increasing predictability and consistency in the patent eligibility analysis. This analysis is performed at USPTO Step 2A, and incorporates certain considerations that have been applied by the courts at step one and at step two of the Alice/Mayo framework, given the recognized overlap in the steps depending on the facts of any given case.” (2019 PEG, page 53, column 3)

As a result, Step 2A Prong 1 does not require adherence to a strict definition of the groupings and subgroupings of abstract ideas, but rather determine if a claim is directed to those grouping and subgroupings along with an explanation of why it is directed to such. Generating a risk metric or determination is a tool used to determine risk of a fraudulent act (in the present claims), and providing the risk metric has the purpose of alerting a user to potential fraud, thus attempting to mitigate the risk of fraud (in the present claims). While the claims may not outright state that they mitigate risk, their main purposes is to mitigate risk of fraud (See the specification at paragraph [0001] “Aspects of the disclosure relate to deploying digital data processing systems to identify and detect potentially unauthorized activity in real-time. In particular, one or more aspects of the disclosure relate to quantum computing based real-time verification systems.” The claims are directed to alerting a user of potential fraud such that a user may identify potentially unauthorized activity, ergo they are directed towards “mitigating risk” of a potential case of fraud.
Applicant argues that features related to entangling sequences of quantum bits provide stability and accuracy for evaluating or determining risk associated with a transaction (see remarks at p. 14). Examiner respectfully disagrees. The October 2019 Update clarifies how additional elements can impose meaningful limits on a recited judicial exception:
“Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.71 Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” (October 2019 Eligibility Update, page 13)

Drawing attention to the emphasized section, improvements in the judicial exception itself is not an improvement in technology. In the current case, regardless of whether or not applicant’s invention improves the recited judicial exception, improving a method, algorithm, or process of a judicial exception absent of any technological modification, would be an improvement to the judicial exception (e.g. via the improvement in the efficiency of the judicial exception), but does not improve computers or technology.
Examiner further notes the following with regards to applicant’s citation of limitations which recite the abstract idea as providing an integration into a practical application. The 2019 PEG states that "Examiners evaluate integration [of the judicial exception] into a practical application by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit." Id. at p. 19. Examiner notes that the section(s) of the claim(s) which applicant cites were and/or are identified by the examiner as being elements which cause the claim to recite an abstract idea. As cited, additional elements which could cause integration into a practical application must be those recited beyond the judicial exception (emphasis added). The elements which recite the judicial exception cannot also serve to integrate the judicial exception into a practical application.
Applicant argues that under Step 2B, the steps in combination provide for more than what is well-understood, routine, and conventional. Applicant specifically argues that the Office Action merely recites conclusory language without actually considering or addressing the unique, specific ordered combination of features recited in the claims. Examiner respectfully disagrees. In order for additional elements to provide more than what is well-understood, routine, and conventional, the additional elements must in combination provide additional functionality that is not present when considering the elements individually. Examiner notes that the additional elements do not in combination provide for additional functionality. 
Applicant asserts that Office Action’s analysis fails to consider all features of the claim under Step 2B. Examiner respectfully disagrees. “Although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should:
• Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two;  
• Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h):
• Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant; and
• Evaluate whether any additional element or combination of elements are other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, per MPEP § 2106.05(d)” (See MPEP 2106.05(II)). In both the prior and instant Office Action, the conclusions from Step 2A Prong Two are equally applied in Step 2B which further re-evaluates additional elements which are considered to be insignificant extra-solution activity and evaluates these elements as per MPEP §2106.05(d) to be well-understood, routine, and conventional activity. Said elements are evaluated as well-understood, routine, and conventional as per the evidentiary requirements detailed in MPEP §2106.07(a)(III) utilizing option (B) via citation to one or more of the court decisions discussed in MPEP §2106.05(d). Thus, there are no further elements to evaluate under Step 2B. Most considerations relating to any additional elements were already evaluated in Step 2A Prong Two and thus do not require further re-evaluation in step 2B. The Office Action considers all features of the claim following the requirements of Step 2B.
	

Claim Interpretation
Examiner notes that the exact range limits presented in Claims 3 and 13 of “0” and “1” are a matter of design choice as they are arbitrary and therefore hold no patentable weight. As long as the prior art discloses a numerical score range as a risk score with one limit representing a high likelihood of risk and the second limit representing a low likelihood of risk it reads on the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “may impact” in claims 1, 8, 10 and 18 is a relative term which renders the claim indefinite. The term “may impact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner will interpret the claim(s) to recite “…one or more attributes associated with the transaction…” for purposes of examination.
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a computing platform, method, and non-transitory computer-readable media for real-time verification. These are a machine, process, and article of manufacture which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1, 10 and 20:
Claims 1, 10 and 20:
“receive,… from a transaction processing platform, one or more features of a transaction by a customer;”
“identify,…and based on the transaction and the one or more attributes, a plurality of business rules applicable to the transaction;”
“determine,…and for the sequence of quantum bits, a risk score indicative of a validity of the transaction;”
Claims 1 and 10:
“determine,…based on the risk score, whether the transaction is valid;”
“receive,…,one or more features of a second transaction by the customer;”
“match, based on a repository of historical transactions, the second sequence of quantum bits to the sequence of quantum bits;”
Claim 20:
“identify, based on a repository of historical transactions, a second sequence of quantum bits that matches the sequence of quantum bits, wherein the second sequence of quantum bits represents a previous transaction;”
“associate, with the sequence of quantum bits and based on the entangling, the retrieved risk score;”
“determine, based on the retrieved risk score, whether the transaction is valid;”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, describes fundamental economic principles or practices but for the recitation of generic computer components. That is, other than reciting “computing platform”, “computing device”, “at least one processor”, or “memory storing computer-readable instructions” nothing in the claims’ elements precludes the steps from practically describing fundamental economic principles or practices. For example, but for the recited computer language, the limitations in the context of this claim describes mitigating risk. Mitigating risk is described when collecting transaction data, identifying business rules associated with said transaction data, and identifying a risk score associated with said transaction data. If a claim limitation, under their broadest reasonable interpretation, describes fundamental economic principles or practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claim(s) 2, 4-7, 11-12 and 14-17 are directed to the following:
Claim(s) 2 and 11:
“associate, based on the entangling, the risk score with the second sequence of quantum bits;”
“determine, based on the determination that the transaction is not valid, that the second transaction is not valid;”
Claim(s) 4 and 14:
“determining, for the sequence of quantum bits, a plurality of risk scores;”
“identifying a particular risk score, of the plurality of risk scores, that has a high probability of occurrence.”
Claim(s) 5 and 15:
“…determine whether the transaction is valid by: comparing the risk score to a threshold;”
“…determine whether the transaction is valid by:… determining that the transaction is valid when the risk score is below the threshold.”
Claim(s) 6 and 16:
“…determine whether the transaction is valid by: comparing the risk score to a threshold;”
“…determine whether the transaction is valid by:… determining that the transaction is not valid when the risk score is above the threshold.”
Claim(s) 7 and 17:
“determine whether the transaction is valid by: determining that the risk score is within a range of ambiguity;”
“determine whether the transaction is valid by:… providing an alert to a compliance personnel to determine the validity of the transaction;
“determine whether the transaction is valid by:… receiving,…and from the compliance personnel, an indication of whether the transaction is valid;
Claim(s) 12:
“associating,…with the sequence of quantum bits, the risk score;
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include fundamental economic principles or practices such as mitigating risk. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claim(s) 3, 8, 13 and 18 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 3 and 13:
“wherein the risk score is a value between 0 and 1, and wherein 1 is indicative of a high likelihood that the transaction is not valid, and wherein 0 is indicative of a high likelihood that the transaction is valid.”
Claim(s) 8 and 18:
“…wherein the transaction is related to a trading transaction, and the one or more attributes that may impact the transaction comprise one or more of a stock market volatility, a crude oil value, a market index, an interest rate, a gross domestic product, a news event, and a weather event.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claims 1, 10 and 20:
“at least one processor”
“memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:”
“…by a computing device…”
“retrieve,…from a plurality of data sources, one or more attributes associated with the transaction;”
“transform,…based on the one or more features of the transaction, the one or more attributes that may impact the transaction, and the plurality of business rules applicable to the transaction, the transaction to a sequence of quantum bits;”
“provide,…and based on a determination that the transaction is not valid, an alert to the transaction processing platform.”
“entangle, based on the matching, the second sequence of quantum bits with the sequence of quantum bits, wherein entangling the second sequence of quantum bits with the sequence of quantum bits causes a change in one of: the sequence of quantum bits or the second sequence of quantum bits to cause a corresponding change in the other of the sequence of quantum bits or the second sequence of quantum bits.”
Claims 1 and 10:
“transform,…based on one or more features of the second transaction, one or more attributes that may impact the second transaction, and a plurality of business rules applicable to the second transaction, the second transaction to a second sequence of quantum bits;”
Claims 10:
“…based on a machine learning model…”
Claim 20:
“retrieve, from the repository of historical transactions, a risk score associated with the second sequence of quantum bits, wherein the risk score is indicative of a validity of the previous transaction;”
The computer components (processor, memory and computing device) are recited at a high level of generality (i.e. as a generic processor, generic storage and generic computing device) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The retrieving and providing steps are recited at a high-level of generality (i.e., as generally retrieving and generally storing) such that they amounts to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The use of quantum computing (i.e. transforming data to sequences of quantum bits and entangling two sequences of data) and machine learning is implemented at a high level of generality (i.e. as simply using the technologies) such that it amounts to no more than generally linking the use of the judicial exception to the particular technological environments or fields of use of quantum computing and machine learning. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application (See MPEP § 2106.05(h).)
Dependent claim(s) 2, 7, 11, 17 and 19 contain the following additional elements:
Claim(s) 2 and 11:
“provide, to the transaction processing platform, a second alert that the second transaction is not valid.”
“…by the computing device…”
Claim(s) 7 and 17:
“…via the computing device…”
“storing,…, the indication.”
“…in a repository of historical transactions…”
Claim(s) 9 and 19:
“train a machine learning model to determine the risk score.”
Claim 12:
“storing,…, the association between the sequence of quantum bits and the risk score.”
“…by the computing device and in a repository of historical transactions…”
These elements are recited at a high level of generality (i.e., as simply providing and simply storing) such that they amount to no more than mere data gathering which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The computer components (computing device and repository) are recited at a high level of generality (i.e. as a generic processor and generic storage) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The use of machine learning is implemented at a high level of generality (i.e. as simply using the technology) such that it amounts to no more than generally linking the use of the judicial exception to the particular technological environment or field of use of machine learning. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application (See MPEP § 2106.05(h).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The processor mentioned above is not described in further detail within the applicant’s specification. Therefore, examiner must interpret these elements as generic computer components.
The memory mentioned above is disclosed in applicant’s specification (See paragraph [0064] of the specification). The component is described as: “The computer-executable instructions may be stored as computer-readable instructions on a computer-readable medium such as a hard disk, optical disk, removable storage media, solid-state memory, RAM, and the like.” The computing device mentioned above is disclosed in applicant’s specification (See paragraph [0066] of the specification). The component is described as: “The functionality may be distributed in any manner, or may be located in a single computing device (e.g., a server, a client computer, and the like).” Therefore, by applicant’s own admission these components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
(for storing various data) Storing and retrieving information in memory, (See MPEP § 2106.05(d)(II)). 
(for retrieving and providing various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Prior Art Search
A prior art search was conducted but no prior art was found that disclosed the following limitation as a whole: “transform, by the computing device and based on the one or more features of the transaction, the one or more attributes that may impact the transaction, and the plurality of business rules applicable to the transaction, the transaction to a sequence of quantum bits;” (emphasis added). What follows is a discussion of the closest prior art of reference.
Mawji et al. (US 2016/0277424 A1) as the closest prior art of reference discloses calculation of a transaction trust score including a comparison against historical transaction, representation of trust scores as a mean and confidence band of several trust scores, and usage of quantum processing to perform the invention.
Bangad (US 2018/0276749 A1) discloses determination if quantum computing is necessary based on analysis of media showing if product pricing movement is significant.
Wadley et al. (US 10,412,082 B2) discloses transmitting authentication to a quantum optimizer based on a complexity analysis or data size analysis of authentication requests.
Simons (US 2020/0043007 A1) discloses calculation of risk scores for blockchain transactions and implementation using quantum processors and quantum entanglement security protocols.
Kavali (US 2020/0380520 A1) discloses rules-based processing of transactions and calculation of a reliability index that may also be implemented using quantum computing devices.
Snell et al. (US 2022/0012743 A1) discloses usage of a composite risk score which provides an aggregate risk score and usage of qubit-based memory.
Zheng (CN 109242499 A) as the closest foreign reference Examiner could find discloses processing of transaction risk prediction including feature extraction and analysis based on historical transaction data and further includes processing using quantum computers.
Eggar et al. (“Quantum Computing for Finance: State of the Art and Future Prospects”) as the closest NPL Examiner could find discloses usage of quantum computing in finance and risk measurement and measurement of quantum outputs by using a highest probability of a superposition result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lange et al. (US 2015/0206246 A1) discloses usage of linear superposition in quantum computing in order to solve portfolio management.
Thom (US 2013/0117200 A1) discloses mapping of performance features to qubits in a quantum processor.
Kerman (US 10,187,065 B2) discloses engineering of multiqubit interactions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691